Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to remarks and amendment filed on 9/28/2020 and 10/2/2020.
b.    	Claims 1 and 3-4 are allowed.

Reason for Allowance
	In view of the amendment and updated search with further consideration, claims 1 and 3-4 are allowed as the prior art of record, the combined teaching of Okiyuki and Yutaka and Koji fails to disclose the features in a particular manner as claimed.
	Okiyuki discloses to eliminate the trouble that the inspection of the continuity of operation history related to certain analysis or the inspection of the time series relation with analytical data is hard to carry out because operation data such as the alteration of an analyzing condition during the practice of analysis, the perusal of data or the like is recorded as the operation log of the whole of a system. In a case that the analytical data collected within a predetermined time range, the analytical conditions thereof or data analyzing processing conditions are stored in one file and the operation of data stored in or ready to be stored in the file is performed, an operation data collecting part collects the operation data thereof to be stored in the same file as operation log data. By this constitution, the operation log, analytical data, the 
	Yutaka discloses a data processing device for a chromatograph mass analysis device that processes data obtained by the chromatograph mass analysis device, where the data processing device  comprises chromatogram acquisition means  for acquiring a plurality of chromatograms representing a temporal change of ion intensity in one or a plurality of masses obtained by an analysis using the chromatograph mass analysis device, grouping means  for creating a plurality of chromatogram groups by grouping the plurality of chromatograms in accordance with the time at which they have been acquired, and chromatogram depiction means  for depicting the plurality of chromatograms on a display screen in units of the chromatogram groups.
	Koji discloses when the printing of the report is instructed after the report has been created through the use of data acquired by spectrometry and photometry, it is checked whether data on an object linked so as to be pasted to the report is already stored in a storage device. When it has not already been stored, automatic storage operation is executed, prior to printing operation. The name of a file and a storage location at its storage are previously inputted by a worker prior to measurement.
	However, the combined teaching of Okiyuki and Yutaka and Koji fails to teach an analysis information management system including a communication network, an analytical instrument connected to the communication network via a computer, a database server connected to the communication network, and a client terminal connected to the communication network, wherein: the database server includes a database in which following kinds of files are to be registered: a data file containing data acquired by performing an analysis on a sample with the analytical instrument and/or data acquired by performing a data-analyzing process using the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168